Citation Nr: 0022236	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
disorder, currently characterized as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1973.  

An August 1974 rating decision, which denied service 
connection for schizophrenia, became final because the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) notified the veteran of that decision by letter 
dated August 26, 1974, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision from the VARO that 
denied reopening the claim of entitlement to service 
connection for a nervous condition.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in 
August 1974 and notified the veteran of that decision by 
letter dated August 26, 1974; he did not appeal.  

2.  Evidence received since the August 1974 rating decision 
includes a diagnosis of a current schizophrenia disability 
and allegations that the veteran received Social Security 
disability payments within a few months after discharge from 
service.  

3.  The medical evidence includes an in-service diagnosis of 
schizophrenia, and the veteran filed a formal claim for 
service connection for a nervous disorder within two months 
of discharge from service.  



CONCLUSIONS OF LAW

1.  The August 1974 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
August 26, 1974, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

2.  The evidence received since the August 1974 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for a 
nervous disorder, currently characterized as schizophrenia, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence prior to August 1974

As a child, the veteran was admitted to a state hospital in 
October 1964 with a seven-year history of schizophrenia.  The 
admitting examiner stated that causation was emotional 
deprivation and lack of a father figure until age 8.  
According to a June 1973 examination report, at age 15, the 
veteran was transferred to a second state hospital where he 
was treated with medications and a straight jacket.  At age 
16, he was transferred to a third state hospital, and in 
August 1971, at age 18, the veteran was discharged without 
consent because he left and did not return.  The discharge 
diagnosis was childhood type schizophrenia.  

After leaving the hospital, the veteran worked for a year in 
a bakery, a car wash, and a clothing store before he enlisted 
in the military.  

The October 1972 enlistment examination report stated that, 
at age 19, the veteran's psychiatric health was normal.  
According to the June 1973 examination report, the veteran 
satisfactorily completed basic training and was assigned to 
the Panama Canal Zone.  While there for only a few weeks, he 
was apprehended by military police on at least two occasions 
for intoxication and fighting with another soldier who stole 
three record albums and stabbed the veteran.  After the 
stabbing incident, the veteran's commanding officer referred 
him to a military psychiatrist because the veteran appeared 
quiet and withdrawn.  Following a psychiatric interview, the 
veteran was admitted to a psychiatric hospital for three 
weeks and eventually transferred to a stateside military 
hospital for further evaluation.  

The July 1973 report of unusual occurrence stated that the 
veteran became angry when lights and television were turned 
off for the night in the ward.  The veteran broke down the 
door and left before he was returned to the ward by military 
police.  The diagnosis was paranoid type schizophrenia.  

The September 1973 Medical Examination Board reports stated 
that the veteran was found medically unfit with diagnoses 
that included moderate, chronic, undifferentiated type 
schizophrenia.  The September 1973 discharge examination 
report stated that the veteran's psychiatric health was 
abnormal, the summary of defects and diagnoses included 
chronic undifferentiated type schizophrenia, and the veteran 
was found not qualified for active duty.  Soon after, the 
veteran received an honorable medical discharge.  

In October 1973, the veteran filed a formal claim for service 
connection for injuries received in the March 1973 fight.  
The December 1973 report of medical history and the April 
1974 report of accidental injury indicated that the fellow 
soldier took a swipe at the veteran with a large knife and 
cut him on the left side of his neck, chest, and right arm in 
March 1973.  An August 1974 administrative decision stated 
that the veteran's injuries in March 1973 were incurred in 
the line of duty and were not due to willful misconduct.  



The evidence since August 1974

According to his April 1995 statement, the veteran was 
convicted of armed robbery and incarcerated from February 
1974 to June 1993.  Soon after his release from prison, the 
veteran was admitted to a private hospital from June 1993 to 
September 1993, again in September 1993, and in October 1993.  
Each time, the Axis I diagnosis was chronic undifferentiated 
schizophrenia.  

The veteran's November 1993 statement alleged that he was in 
a state psychiatric facility for the severely disturbed.  He 
alleged that the attack in service caused the recurrence of 
schizophrenia that caused him to commit armed robbery after 
service.  

During a VA hospitalization from December 1993 to January 
1994, the veteran reported that he was frequently transferred 
in prison because of violence problems.  He identified five 
prisons where he alleged that he spent most of his time in 
psychiatric wards: Attica, Clinton, Elmira, Rapanock (sic), 
and Sing Sing.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in September 1995.  He 
testified that he did not learn to read and write until he 
went to prison after service.  He felt that the military 
tricked him into signing discharge documents because he could 
not yet read and he was told that he was signing documents to 
receive $500 checks every month.  He testified that he 
received Social Security disability benefits within a few 
months after service and that he currently received full 
Social Security disability payments.  He testified that he 
was started back on medication when he was in prison.  He 
currently received shots and medications for his nerves, and 
he saw a doctor and a therapist at the VA Medical Center.  

The veteran was admitted to a VA hospital from April 1996 to 
May 1996 for complaints of auditory hallucinations and 
homicidal ideation.  The discharge diagnosis included chronic 
undifferentiated type schizophrenia.  

The veteran was hospitalized from July 1998 to November 1998 
for a sleep lab test.  The Axis I diagnosis was chronic 
paranoid type schizophrenia and a history of substance abuse.  

A May 1999 progress note stated an Axis I diagnosis of 
chronic paranoid schizophrenia and cocaine dependence and 
that the veteran received Social Security income.  A June 
1999 patient note and a July 1999 letter from a VA 
psychiatrist stated an Axis I diagnosis of chronic paranoid 
type schizophrenia and a history of substance abuse.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in July 2000.  The 
representative alleged that the veteran was asymptomatic when 
he entered service because he had functioned normally, 
without medication, while working at a car wash and a bakery 
in the year prior to service.  He successfully completed boot 
camp and advanced infantry training without difficulty, and 
schizophrenia symptoms did not appear until the fellow 
soldier stabbed the veteran.  He testified that he was 
treated on an outpatient basis at a hospital and that he 
needed no medications for some time prior to service.  The 
veteran testified that he had received Social Security 
payments since he got out of service.  

Additional lay statements from the veteran and his 
representative alleged that the assault in service aggravated 
or caused a dormant nervous condition to resurface.  Both 
alleged that the veteran would have functioned normally if 
the assault in service had not occurred because he had 
successfully worked for a year prior to service and passed 
basic training and advanced infantry training.  



Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The August 1974 rating decision became final because the RO 
notified the veteran of the decision by letter dated August 
26, 1974, and he did not timely appeal by August 26, 1975.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

The veteran presented new and material evidence that was not 
in the record at the time of the August 1974 decision: 1) 
medical records since August 1974; 2) lay statements since 
August 1974; and 3) sworn testimony from the September 1995 
and July 2000 hearings.  The medical records since August 
1974 are material because they include a diagnosis of a 
current nervous disorder.  The lay statements and sworn 
testimony are material because they identify additional 
medical records, not obtained for the record, that may 
support service connection based upon aggravation.  The claim 
must be reopened because the new and material evidence, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The claim of entitlement to service connection for a nervous 
disorder, currently characterized as schizophrenia, is well 
grounded.  The medical evidence includes a diagnosis of a 
current nervous disorder because the diagnoses from June 1993 
to July 1999 include chronic paranoid schizophrenia or 
chronic undifferentiated type schizophrenia.  

The medical evidence includes an in-service diagnosis of a 
nervous disorder because the July 1973 diagnosis was paranoid 
type schizophrenia and the September 1973 diagnosis was 
chronic undifferentiated type schizophrenia.  

For the limited purpose of well grounding the claim, the 
September 1973 discharge examination report provides a 
medical nexus to service because the veteran filed his claim 
for service connection for a nervous disorder within 2 months 
after retirement from service.  In Hampton v. Gober, 10 Vet. 
App. 481, 482 (1997), the Court held that the diagnosis 
during the separation examination constituted evidence of a 
current disability as well as a nexus to service when the 
veteran filed his claim approximately a month after service.  
Accordingly, the claim for service connection for a nervous 
disorder, currently characterized as schizophrenia, is well 
grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a nervous disorder is 
reopened.  The claim for service connection for a nervous 
disorder, currently characterized as schizophrenia, is well 
grounded.  


REMAND

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from service, the 
VA, the three state hospitals where the veteran was confined 
prior to service, and one of his prison psychiatric wards.  
The veteran filed numerous lay statements with the RO and 
provided sworn testimony at two hearings.  The VA, however, 
has a duty to assist the veteran in obtaining additional 
medical records and a VA examination.  

The duty to assist includes obtaining the veteran's Social 
Security disability records because the veteran testified that 
he received Social Security disability payments within a few 
months after discharge from service.  The record does not show 
that the RO requested or obtained the veteran's Social 
Security Disability records or any medical records relied upon 
by the Social Security Administration in granting disability 
benefits to the veteran.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In addition, the veteran told a VA examiner that he had been 
treated in psychiatric wards at Attica, Clinton, Rapanock 
(sic), and Sing Sing prisons, and he told the RO that he was 
incarcerated from February 1974 to June 1993.  The RO did not 
request or obtain medical records from these four prison 
psychiatric units.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records from 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  

In addition, the VA has a duty to assist the veteran in 
obtaining a VA examination.  Although the claim was well 
grounded because he filed a formal claim within a few months 
after service, the medical evidence did not include a medical 
opinion that stated the etiology of the veteran's current 
schizophrenia and whether the current schizophrenia 
preexisted service and was aggravated by the March 1973 
assault or other in-service event.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a VA examination.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 4.2 (1999).  This matter is remanded 
to the RO for further development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for nervous disorders, 
including schizophrenia, since service.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA psychiatric 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including psychiatric 
conditions before, during, and after 
service.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's 
psychiatric conditions and the 
etiological, anatomical, pathological, 
laboratory, and prognostic data required 
for the ordinary medical classification; 
b) the etiology of the veteran's current 
psychiatric disorder; c) whether it is as 
likely as not that a psychiatric disorder 
preexisted service and was aggravated by 
the March 1973 assault or other event in 
service; and d) whether it is as likely 
as not that a psychiatric disorder was 
caused by an in-service event.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a nervous disorder, 
currently characterized as schizophrenia, 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



 
- 13 -


- 1 -


